Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 10/5/2021.
Claims 1-24 are presented for examination.
Terminal Disclaimer filed on 10/5/2021 was approved, and overcame the Double Patent rejection on Patent No. 10,685,376.
The 101 rejections have been withdrawn.  The invention is implemented using additional elements or combination of additional elements that are not understood, routine or conventional activities in Online marketing/advertisement campaign via network servers.
 Allowable Subject Matter
The prior does are:
	Ogawa (9,904,930) discloses a customer management platform (advertising campaign management and optimization platform; abstract; column 1, lines 40-54 comprising one or more communicably coupled servers forming a network (system 100 includes user computer 104, advertiser computers 105, publisher computer 105, publisher computers 106, other entity computers 107, and server computers 108, all coupled or able to be coupled to the internet 102; each one or more computers 104-108 form a distributed network, Figure 1, column 2, lines 37-67; a database (data storage device 112 includes a database 116 and integrated and comprehensive advertising campaign management program 114; figure 1; column 3, lines 2-5); and creating and fulfilling advertisement campaigns (advertisers can easily, efficiently and optimally 
	Vierra (2017/0358013) discloses a customer management platform (system 110 for dynamically adjusting an online marketing campaign for a retailer (customer) abstract and paragraph 0011 comprising one or more computer networks 115 (Internet network) that facilitate communication between the one or more marketing campaign servers 100(communicatively coupled servers) a database 140, and one remote computing devices 152, 154; figure 1 on paragraphs 0019); said one or more communicably coupled to one or more external 3rd party servers (i.e. the one or marketing campaign servers 100 are communicatively coupled to one or more severs 130 over network 115, figure 1 and paragraph 0019 and creating and fulfilling advertisement campaign (i.e. launching new advertisement campaign and dynamically adjusting an online marketing campaigns on paragraphs 0011-0013.
	WO 2016/065153 to Revolution Technologies teaches a customer management platform (i.e. a system 100 and platform for customer to define and associate tags with their account “self-tagging” this self-tagging allows users to define and associate tags with contacts to manage interactions with their contacts (abstract and paragraphs 0030-0032); comprising one or more communicably coupled servers forming an internal network (i.e. the system 100 includes enterprise server 140 configured to provide tagging and communication information via network 190 to on-site information device (s) 130 located at one or sites (paragraphs 0082-0083 and figure 1); said one or more communicably coupled enterprise servers communicably coupled to one or more external 3rd party servers through one or more data exchange API translation layers (i.e. 
	Tekiela et al. (2011/0161159) teaches on paragraph 0152 The utilization of campaign analytics facilitates the creation, performance monitoring, and optimization of campaigns that offer predictable results, sustainable virality, and the ability to leverage campaign results to drive business goals. Utilizing the disclosed systems and methods, marketers can build, deploy, and scale integrated private-label campaigns, perform sophisticated multivariate analysis of creative content and persuasive elements, automate targeted e-mail marketing initiatives, and more.
	Duncan (2016/0071117) teaches on paragraph 0176 MTI scores and campaign-based lead prioritization scores can help marketing teams in performing campaign and asset optimization, identifying successful assets and campaigns, and adjusting future marketing functions based on this information.
	Carlyle et al. (2015/0254709) teaches on paragraph 0070 specific campaign data set 327 can be utilized by a campaign optimization application 330 for the delivery of marketing messages and lead generation, as shown in FIGS. 5 and 6. The campaign optimization application 330 can be utilized by outside sources, including, but not limited to, the vendor servers 30.
	Attaran Rezaei et al. (2007/0245035) teaches on paragraph 0050 analyze the effectiveness of an online advertisement or lead generation campaign and optimize the selection of sectors and WebPages to choose the advertisement or lead generation. 
	Ghosh et al, IP.Com "Going Viral: The Epidemiological Strategy of Referral Marketing" teaches a rigorous analysis of data obtained through a questionnaire-based survey helps understand how people, who are from different age group, sex or locations, define and evaluate the encounter with a referral campaign online, in similar and unique logical ways.   
	The current claims have overcome the prior art of record.  While it is believed that each of the claim elements exists individually in the prior art, the combination of elements requires a number of references that would no longer render the claims obvious to combine.    
                    
	
Point of contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715.  The examiner can normally be reached on Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688